DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of following species:
1) Aggressive radiation therapy;
2) Claim 31 (PR positive and FOXA1 positive);
3) Claim 28 (analysis of each marker is carried out in parallel with each other);
4) Claim 32 (analysis of each marker is carried out in parallel with each other);
5) Claim 40 (analysis of each marker is carried out in parallel with each other),

in the reply filed on 8/10/2022 is acknowledged.
	Claims 3, 5, 9-10, 18, 21, and 26-42 are pending.
	Claims 1-2, 4, 6-8, 11-17, 19-20, and 22-25 have been cancelled.
Claim 9-10, 27-29, 33, 39 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 3, 5, 18, 21, 26, 30-32, 34-38, and 40, drawn to a method of treating a subject with DCIS breast cancer that is HER2 and SIAH2 positive and further PR and FOXA1 positive with aggressive radiation therapy (elected).

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 6/14/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5, 18, 21, 26, 30-32, 34-38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bremer et al (US20170350895 A1, filed on Dec 2014, published Dec 7, 2017). 
Bremer et al teach DCIS breast cancer detection, progression, recurrence and methods of treatment.  Bremer et al teach methods comprising analyzing human DCIS tissues and identifying prognosing risk of DCIS for markers HER2, SIAH2, PR, and/or FOXA1 etc. wherein the DCIS cancer with SIAH2 + and HER2+ has elevated risk of subsequent invasion of the cancer (prognosis) and teach that such DCIS are treated with more aggressive therapies than standard therapies, wherein the aggressive therapies are surgery, radiation therapy, anti-HER2 therapy, receptor targeted chemotherapy etc.([0010-15 and 0202-203], page 28, recommendations and treatment).  Bremer et al further teach that the subjects with DCIS having elevated risk of invasion of the cancer when the cancer sample is PR+ and FOXA1+ (high), in which the radiation therapy increases survival rate ([0160] and figures 36-40).  Bremer et al teach more biomarkers including COX-2, Ki-67, and p16 being tested (page 27+, markers and page 36-38, claims -79) and the analysis of the markers are carryout in parallel with each other or overlapping times (claims 80+ and [0180-181).
For 103 rejection:
	One skilled in the art would identify DCIS cancer with subsequent invasion when the cancer is HER2+ and SIAH2+ and detecting more positive markers including PR and FOXA1 and then administrate the patients with aggressive therapy include radiotherapy and/or standard therapy when HER- and SIAHH2- to arrive at current invention without unexpected result. 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1.	Claim(s) 3, 5, 18, 21, 26, 30-32, 34-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer et al (US20170350895 A1, filed on Dec 2014, published Dec 7, 2017) in view of NCT00470236 (first posted 2007).
	The teachings of Bremer et al on DCIS prognosis based on the expression levels of HER2, SIAH2 and other markers are set forth above.  Bremer et al teach aggressive therapy for DCIS, but not reduce to practice for administering radiotherapy for treating such DCIS. 
Treating DCIS with radiotherapy is common practice.  NCT00470236 teaches radiation dose and fractionation schedules in non-low risk DCIS treatment. NCT00470236 protocol also requires identifying the expression of molecule markers for predication of the risk of invasive recurrence of DCIS (page 2, line 7 and page 3, line 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to treat prognosed/invasive DCIS with aggressive radiation therapy with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the teaching of NCT00470236 to the teachings of Bremer et al in order to benefit of the treatment for prognosed/invasive DCIS because Bremer et al have shown identified DCIS patient with HER2+, SIAH2+ and more markers in progressed DCIS and suggested treatment and NCT00470236 has performed a treatment with radiation for those patients.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

2.	Claim 3, 5, 18, 26, 30-32, 34-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (Breast Cancer Research 2011, 13: R19) in view of Linke et al (Cancer Res 75, (9-supplement): P4-11-18, 2015). 
	Chan et al teach SIAH2 protein expression found in normal, DCIS, and invasive breast tissues and find high expression in DCIS and invasive cancer, which is also associated with the status of HER2+ (page 4 and 5 right col, figure 2 and table 1).  Chan et al teach the other markers including PR are tested, wherein PR positive is at 44% of the sample (table 2).  Chan et al teach high levels of SIAH2 correlated with cancer progression and less survival rate of the cancer (page 7 and figure 4). 
	Chan et al do not teach FOXA1 status in DCIS tissue sample and treatment.
	Linke et al teach a method of evaluating both PR and FOXA1 in invasive cancer sample from breast-conserving surgery (BCS) and states that in PR+ positive patients invasive event rate is increased with increased levels of FOXA1 (page 1, 2nd line from bottom).  Linke et al teach that the patients with high marker-based invasive event including PR+/FOXA1 high had remarkable response to RT (page 2, line 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to identify and treat prognosed/invasive DCIS with aggressive radiation therapy with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the teaching of Linke to the teachings of Chan et al in order to identify, select and treat the DCIS patients with subsequent invasion for a benefit with RT treatment because Chan et al have identified subsequent invasion of DCIS that are HER2, SIAH2 positive and tested more markers in the prognosed DCIS and Linke et al have also shown PR and FOXA1 status, which correlates to the response to radiation therapy.  One skilled in the would be further motivated with reasonable expectation of success to obtain the result by analyzing the marker in parallel with each other. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
3.	Claims 3, 5, 18, 21, 26, 30-32, 34-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (Breast Cancer Research 2011, 13: R19) and Linke et al (Cancer Res 75, (9-supplement): P4-11-18, 2015) as applied above, and further in view of Bremer et al (J Clin Oncology 34: no15_suppl, page 1019, 2016). 
	The teachings of Chan and Linke et al on identifying prognosis of DCIS patient and treating with RT are set forth above.  The references do no test more markers listed in claim 21.
Bremer et al et al teach a method of detecting multi-markers SIAH2, HER2, PR, FOXA1, Ki-67, COX-2 and P16 in the samples from DCIS patients without radiation therapy and stratified the patient into risk categories defined by the multi-marker based prognostic or clinicopathologic risk (page 2, line 10+). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to detecting more marker for identifying and treating prognosed DCIS with subsequent invasion with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to detect expressions of more markers in the samples of Chan and Linke et al in order to increase accuracy for identifying, selecting and treating DCIS patients with risk of subsequent invasion with radiation therapy because Chan and Linke et al have shown identified DCIS patient with HER2, SIAH2, PR and FOXA1 positive markers in progressed DCIS that are responsive for radiation therapy and because Bremer et al have shown more markers detected in the same DCIS patient populations. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 43, 5, 18, 21, 26, 30-32, 34-38, and 40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 5, 7-9, 11, 18-29 of copending Application No. 17/275406.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of treating a subject having DCIS comprising analysis gene expression of SIAH2, HER2, PR, FOXA1, KI67, COX-2 and p16 and treat the patients with radiation therapy.
The instant claims are drawn to:
A method of treating a subject, the method comprising: identifying a subject with DCIS, that is HER2 positive and SIAH2 positive at elevated risk of invasive breast cancer and administering an aggressive breast cancer therapy to the subject, wherein the aggressive breast cancer therapy comprises one or more of aggressive radiation therapy (claims 3 and 5),
Wherein the subject with DCIS of claim 5 is determined to have at elevated levels of PR and FOXA1,
Wherein the subject with DCIS fo claim 5 is tested for more markers p16, COX2 and Ki67. 

The claims of application ‘406 are drawn to:
A method of treating a subject, the method comprising: identifying a subject with DCIS, that is HER2 positive and SIAH2 positive; and administering an aggressive breast cancer therapy to the subject, wherein the aggressive breast cancer therapy is aggressive radiation therapy, 
A method for treating a subject, said method comprising: providing a DCIS sample from a subject; analyzing the DCIS sample for a level of at least PR and HER2, and at least either: a) analyzing the sample for at least SIAH2, or b) analyzing the sample for at least FOXA1; and providing a prognosis based upon at least PR, HER2 and SIAH2 or based upon at least PR and FOXA1, wherein if the sample is PR positive, further analyzing the sample for a level of COX2, wherein COX2 positive with at least FOXA1 positive indicates a high risk of invasive breast cancer, determining if the subject is HER2 positive; and administering an aggressive therapy to the subject if the subject is HER2 positive, wherein the aggressive therapy is more aggressive than the standard of care therapy, wherein the sample further analyzing for Ki67 and p16 (claim 21.
A kit for detecting the markers above.

Both sets of the claims are drawn to a method of treating DCIS cancer based on identifying the subject with DCIS with HER2+/SIAH2+/FOX1+/PR+/COX+ and more markers of Ki67, p16 etc. and treating the patient with aggressive radiation therapy (claim 3 or 5).  Thus, the both claims would be anticipated or obvious over each other.
The application ‘406 also drawn to a kit comprising detectable agents (antibodies) for detecting the markers recited in the claimed method.  The agents in the kit would be obvious over for present method of detecting the same makers listed in the present application. The present method would use the same agents for performing the analysis of the same markers recited in the claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant is noted that the instant application is a continuation of the ‘406 application. However, obtaining more than one patent from single invention is prohibited by US patent law. 
In looking the newly filed applications, it is noted that applicant has numerous copending applications encompassing subject matter that related to the instant application, but not yet subject to ODP rejections based on the claim as written and/or claimed scope.  For example, applications 15/529966, 17/652466, etc. in which the claims recite a method of analyzing same or similar markers but the treatment depending on different results. Since those applications are currently pending, if, in the future, applicant amends any claims in the pending applications to change the claimed scope to the same or similar recitation as the present claims, applicant should review and submit the appropriate Terminal Disclaimer(s). 



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642